  Case: 1:18-cv-05587 Document #: 855 Filed: 11/05/20 Page 1 of 3 PageID #:18605




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

            Plaintiff,

       v.                                     Civil Action No.: 18-CV-5587

EQUITYBUILD, INC., EQUITYBUILD                Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,                               Magistrate Judge Young B. Kim

            Defendants.

                   MOTION OF VENTUS MERRILL, LLC TO INTERVENE

       Ventus Merrill, LLC, through its attorney, Michael B. Elman & Associates, Ltd., for

its Motion to Intervene, filed pursuant to Fed. R. Civ. Pro 24(a), states as follows:

       1.          On June 11, 2020 the Receiver filed an eighth motion to confirm the sale

of certain real estate, identified as 6949-59 South Merrill, 7600-10 South Kingston and

7656-58 South Kingston.

       2.          On June 23, 2020 Ventus Holdings, LLC filed a motion to Intervene,

which was granted on July 10, 2020.

       3.         The contract purchaser for the property located at 6949-59 South Merrill

is Ventus Merrill, LLC, not Ventus Holdings, LLC.

       4.          Fed. R. Civ. Pro. 24(a)(2) states that “on timely motion, the court must

permit anyone to intervene who: claims an interest relating to the property or transaction

that is the subject of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant’s ability to protect its interest, unless

existing parties adequately represent that interest.”


                                              1
  Case: 1:18-cv-05587 Document #: 855 Filed: 11/05/20 Page 2 of 3 PageID #:18606




  5.        Because the contract purchaser for the Merrill property is Ventus Merrill, LLC,

it is the proper party to pursue any relief relating to the Merrill property.

  6.        On October 27, 2020 the Court entered an order allowing Ventus Holdings,

LLC to file a motion for return of its earnest money deposit. In connection with the Merrill

property, it was Ventus Merrill who made an earnest money deposit.

            WHEREFORE, Ventus Merrill, LLC respectfully requests that the Court enter

an order:

            A.     Granting movant’s request to intervene; and

            B.     Granting movant leave to file a motion for return of its earnest money

deposit relating to the Merrill property.



Dated: November 5, 2020



                                                    Respectfully submitted,

                                                    VENTUS MERRILL, LLC


                                                    /s/ Michael B. Elman
                                                    Michael B. Elman




                                               2
  Case: 1:18-cv-05587 Document #: 855 Filed: 11/05/20 Page 3 of 3 PageID #:18607




                              CERTIFICATE OF SERVICE



   I hereby certify that on November 5, 2020, the undersigned electronically filed this
Motion to Intervene with the Clerk of the United States District Court for the Northern
District of Illinois, via the CM/ECF system and copies thereof were served to counsel of
record via the CM/ECF system.




                                                      /s/Michael B. Elman
                                                      Michael B. Elman
                                                      Attorney for Ventus Merrill, LLC

Michael B. Elman & Associates, ltd.
10 South LaSalle Street
Suite 1420
Chicago, Illinois 60603
(312)541-0903
melman@mbelmanlaw.com




                                            3
